39 F.3d 1166
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael DONEGAN, Petitioner, Appellant,v.UNITED STATES of America, Respondent Appellee.UNITED STATES, Appellee,v.MICHAEL HOWARD DONEGAN, Defendant, Appellant.
Nos. 94-1531, 94-1532.
United States Court of Appeals,First Circuit.
Oct. 25, 1994.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Frank H. Freedman, Senior U.S. District Judge
Walter F. McKee on brief for appellant.
Donald K. Stern, United States Attorney, and Kevin O'Regan, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Circuit Judge, Campbell, Senior Circuit Judge, and Boudin, Circuit Judge.
Per Curiam.


1
Appellant, Michael Donegan, appeals his conviction and sentence and the district court's denial of his motion to reduce and/or correct his sentence pursuant to 28 U.S.C. Sec. 2255.  In an order dated August 5, 1994, this court consolidated these two appeals for the purposes of argument and the filing of pleadings.


2
Appellant contends that the sentence enhancement provision contained in 8 U.S.C. Sec. 1326(b)(2) does not apply to him.  We reject that argument as foreclosed by our recent decision in United States v. Rodriquez, 26 F.3d 4, 6 (1st Cir. 1994), and for the reasons contained in the district court's Memorandum and Order dated September 23, 1993.  Appellant's second ground for appeal is that the district court erred in failing to reduce his offense-level for acceptance of responsibility pursuant to Section 3E1.1 of the United States Sentencing Guidelines.  For essentially the reasons stated in the district court's Memorandum and Order dated May 2, 1994, we conclude that denial of a reduction for acceptance of responsibility was not clear error.


3
Accordingly, we summarily affirm pursuant to Loc.  R. 27.1 appellant's conviction and sentence and the denial of his Sec. 2255 motion.